EXHIBIT 10.2 Joinder Agreement for Registration Rights Agreement The undersigned hereby agrees, effective as of the date hereof, to become a party to that certain Registration RightsAgreement (the “Agreement”) dated as of February24, 2010, by and among SinoHub, Inc. (the “Company”) and the parties named therein, and for all purposes of the Agreement, the undersigned shall be included within the term “Investor” (as defined in the Agreement). Date: February 26, 2010 NAME OF INVESTING ENTITY PARAGON CAPITAL LP By: /s/Alan P. Donenfeld Name:Alan P. Donenfeld Title:General Partner ADDRESS FOR NOTICE c/o: Paragon Capital LP Street: 110 East 59th Street, 29th Floor City/State/Zip: New York, NY 10022 Attention: Alan P. Donenfeld Tel: 212-593-3157 Fax: 212-202-5022 Email: alan@paragonlp.com
